The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 7/25/2022 has been entered and considered. Upon entering amendment and the examiner’s amendment below, claims 1, 3, 4, 7, 10-12, 14, 16-18, have been amended, and claims 12-20 have been newly added. As a result of the amendment and the examiner’s amendment, the previous rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Morgan S. Heller II on 8/22/2022.
1.  (Currently Amended) A stationary part for an inductive power transfer pad comprising a
movable part that includes a winding structure for generating an electromagnetic field, the movable part movable between an extended position and a retracted position during use of the inductive power transfer pad, the stationary part comprising:
an electronic section comprising an electronic housing having an interior,
a receiving section with at least one component that, when the movable part is installed, supports movement of the movable part between the retracted position and the extended position during use, the receiving section has a structural member,
a cooling channel predominantly or solely running through the receiving section, wherein the cooling channel within the receiving section has a transverse cross-sectional shape that defines an elongated air passageway within the receiving section that is distinct from remaining portions of the receiving section and, the cooling channel having a first passageway, the first end and the second end both being connected to the interior of the electronic housing, wherein the air passageway forms a portion of a loop within the receiving section between the first and second ends of the cooling channel, the loop including the cooling channel and the electronic housing, 
a first fan, which is placed either:
	i) within the cooling channel, or
	ii) at the first end, or beneath the first end of the cooling channel, or
	iii) within the interior of the electronic housing, wherein the electronic housing is            divided by a wall into two compartments and the first fan is placed in such manner that air is transported from one of the compartments into the other compartment when the first fan is in operation,
wherein, when the first fan is in operation, air from the interior of the electronic housing is
transported through the cooling channel, heat is transferred from air to the structural member of the receiving section so that air cools down, and cooled-down air is transported back to the interior of the housing. 
11.  (Currently Amended) A method for heat dissipation out of an electronic section of a stationary part of an inductive power transfer pad, the method comprising: 
	providing a stationary part according to claim 1;
	operating the first fan within the stationary part according to claim 1. 
12.  (Currently Amended) A method for heat dissipation out of an electronic section of a stationary part of an inductive power transfer pad, the method comprising:
	providing an inductive power transfer pad according to claim 10; and
	operating the first fan within the stationary part according to claim 1.
14.  (Currently Amended) The stationary part according to claim 13, wherein the frame-like structure has an exterior side, and, when the first fan is operating, the frame-like structure conducts heat from the cooling channel to the exterior side of the frame-like structure.
16.  (Currently Amended) The stationary part according to claim 1, wherein the first fan is placed within the cooling channel.
17.  (Currently Amended) The stationary part according to claim 1, wherein the first fan is located at the first end, or beneath the first end, of the cooling section.
18.  (Currently Amended) The stationary part according to claim 1, wherein the first fan is placed within the interior of the electronic housing, wherein the electronic housing is divided by a wall into two compartments and the first fan is placed in such manner that air is transported from one of the compartments into the other compartment when the first fan is in operation.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Francois (FR 2732169) and Wechsler (2017/0080815).
With respect to independent claim 1, the prior art of record, taken alone or in combination does not teach the limitations “an electronic section comprising an electronic housing having an interior, a receiving section with at least one component that, when the movable part is installed, supports movement of the movable part between the retracted position and the extended position during use, the receiving section has a structural member, a cooling channel predominantly or solely running through the receiving section, wherein the cooling channel within the receiving section has a transverse cross-sectional shape that defines an elongated air passageway within the receiving section that is distinct from remaining portions of the receiving section and, the cooling channel having a first passageway, the first end and the second end both being connected to the interior of the electronic housing, wherein the air passageway forms a portion of a loop within the receiving section between the first and second ends of the cooling channel, the loop including the cooling channel and the electronic housing, a first fan, which is placed either: i) within the cooling channel, or ii) at the first end, or beneath the first end of the cooling channel, or 	iii) within the interior of the electronic housing, wherein the electronic housing is divided by a wall into two compartments and the first fan is placed in such manner that air is transported from one of the compartments into the other compartment when the first fan is in operation, wherein, when the first fan is in operation, air from the interior of the electronic housing is transported through the cooling channel, heat is transferred from air to the structural member of the receiving section so that air cools down, and cooled-down air is transported back to the interior of the housing.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/             Examiner, Art Unit 2836                                                                                                                                                                                           

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836